WEINGARTEN REALTY INVESTORS NOTICE OF ANNUAL MEETING OF SHAREHOLDERS May 1, 2009 To Our Shareholders: You are invited to attend our annual meeting of shareholders that will be held at our corporate office located at 2600 Citadel Plaza Drive, Houston, Texas 77008, on Friday, May 1, 2009, at 9:00 a.m., Houston time.The purpose of the meeting is to vote on the following proposals: Proposal 1: To elect nine trust managers to serve until their successors are elected and qualified. Proposal 2: To ratify the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2009. We are pleased this year to take advantage of the Securities and Exchange Commission (“SEC”) rule allowing companies to furnish proxy materials to their shareholders over the Internet.We believe that this e-proxy process expedites shareholders' receipt of proxy materials, while lowering the costs and reducing the environmental impact of our annual meeting. Your vote is important.You may vote your shares using the Internet or the telephone by following the instructions on page 1 of the proxy statement.Of course, you may also vote by returning a proxy if you received a paper copy of this proxy statement. If you attend the annual meeting, you may change your vote or revoke your proxy by voting your shares in person.If you cannot attend the meeting, you can still listen to the meeting, which will be webcast and available under the Investor Relations section on our website at www.weingarten.com. Please contact our Investor Relations department at (800) 298-9974 or (713) 866-6000 if you have any questions. By Order of the Board of Trust Managers, M.
